 
No.                          
Vancouver Registry
IN THE SUPREME COURT OF BRITISH COLUMBIA
IN THE MATTER OF THE COMPANIES’ CREDITORS ARRANGEMENTACT, R.S.C.
1985, c. C-36
AND
IN THE MATTER OF QUEST CANADA CORP.
PETITIONER
INITIAL ORDER
 
BEFORE THE HONOURABLE
)
)
)
FRIDAY, THE 23RD DAY OF
 
FEBRUARY, 2007

THE APPLICATION of the Petitioner coming on for hearing ex parte at Vancouver,
British Columbia, on the 23rd day of February 2007 (the “Filing Date”); AND ON
HEARING Robert Millar and Kimberley Robertson counsel for the Petitioner; AND
UPON READING the material filed, including the Affidavit #1 of James Panther II
sworn February 23, 2007 and Affidavit #1 of Kimberley Robertson sworn February
23, 2007; AND pursuant to the Companies’ Creditors Arrangement Act, R.S.C. 1985
c. C-36 (the “CCAA”), Rules 3, 10, 12, 13(1), 13(6), 14 and 44 of the Rules of
Court and the inherent jurisdiction of this Honourable Court:
JURISDICTION
1.                  THIS COURT ORDERS AND DECLARES that the Petitioner is a
company to which the CCAA applies.
PETITION HEARING
2.                  THIS COURT-ORDERS that the hearing of the Petition in this
proceeding be held at the Courthouse at 800 Smithe Street, Vancouver, British
Columbia at 9:00 a.m. on Friday, the 23rd day of March, 2007, provided that the
service referred to in paragraph 44 of this Order occur no later than March 1,
2007.
3.                  THIS COURT ORDERS that all of the relief provided for in the
subsequent paragraphs of this Order is granted to the Petitioner on an interim
basis only, and that the relief made in the subsequent paragraphs will expire at
11:59 p.m. (local Vancouver time) on March 23, 2007, unless extended by this
Court at the hearing of the Petition which will occur on that date.
POSSESSION OF PROPERTY AND OPERATIONS
4.                  THIS COURT ORDERS that, subject to this Order and any
further Order of this Court, the Petitioner shall remain in possession and
control of its current and future assets, undertakings and properties of every
nature and kind whatsoever, and wherever situate including all proceeds thereof
(the “Property”), and continue to carry on its business in the ordinary course
and in a manner consistent with the preservation of its business (the
“Business”) and Property. The Petitioner shall be authorized and empowered to
continue to retain and employ the employees, consultants, agents, experts,
accountants, counsel and such other persons (collectively “Assistants”)
currently retained or employed by it, with liberty to retain such further
Assistants as it deems reasonably necessary or desirable in the ordinary course
of business or for carrying out the terms of this Order.
5.                  THIS COURT ORDERS that the Petitioner shall be entitled, but
not required, to pay the following expenses which may have been incurred prior
to the Filing Date:
(a)                all outstanding wages, salaries, employee and pension
benefits (including long and short term disability payments), vacation pay,
bonuses and expenses (but excluding severance pay) payable before or after the
Filing Date, in each case incurred in the ordinary course of business and
consistent with the relevant compensation policies and arrangements existing at
the time incurred (collectively “Wages”); and
(b)               the fees and disbursements of any Assistants retained or
employed by the Petitioner in respect of these proceedings, at their standard
rates and charges, including payment of the fees and disbursements of legal
counsel retained by the Petitioner, whenever and wherever incurred, in respect
of:
(i)                  these proceedings or any other similar proceedings in other
jurisdictions in which the Petitioner or any subsidiaries or affiliated
companies of the Petitioner are domiciled;
(ii)                any litigation in which the Petitioner is named as a party,
whether commenced before or after the Filing Date; and
(iii)               any related corporate matters;
necessary to assist in the restructuring of the Petitioner.
6.                  THIS COURT ORDERS that, except as otherwise provided herein,
the Petitioner shall be entitled to pay all expenses reasonably incurred by the
Petitioner in carrying on the Business in the ordinary course following the
Filing Date, and in carrying out the provisions of this Order, which expenses
shall include, without limitation:
(a)                all expenses reasonably incurred for the preservation of the
Property or the Business including, without limitation, payments on account of
insurance (including directors’ and officers’ insurance), maintenance and
security services;
(b)               all capital expenditures reasonably incurred for the
preservation of the Property or the Business as approved by the Monitor, as
hereinafter defined in paragraph 30;
(c)                all obligations incurred by the Petitioner after the Filing
Date, including without limitation, with respect to goods and services actually
supplied to the Petitioner following the date of this Order (including those
under purchase orders outstanding at the Filing Date but excluding any interest
on the Petitioner’s obligations incurred prior to the Filing Date);
(d)               amounts outstanding to creditors for goods and services
provided prior to the Filing Date where expressly authorized by this Order or
any further Order of this Court; and
(e)                fees and disbursements of the kind referred to in paragraph
5(b) which may be incurred after the Filing Date.
7.                  THIS COURT ORDERS that the Petitioner is authorized to
remit, in accordance with legal requirements, or pay:
(a)                any statutory deemed trust amounts in favour of the Crown in
right of Canada or of any Province thereof or any other taxation authority which
are required to be deducted from Wages, including, without limitation, amounts
in respect of (i) employment insurance, (ii) Canada Pension Plan, (iii) Quebec
Pension Plan, and (iv) income taxes or any such claims which are to be paid
pursuant to Section 18.2 of the CCAA;
(b)               all goods and services or other applicable sales taxes
(collectively, “Sales Taxes”) required to be remitted by the Petitioner in
connection with the sale of goods and services by the Petitioner, but only where
such Sales Taxes are accrued or collected after the date of this Order, or where
such Sales Taxes were accrued or collected prior to the date of this Order but
not required to be remitted until on or after the date of this Order; and
(c)                any amount payable to the Crown in right of Canada or of any
Province thereof or any political subdivision thereof or any other taxation
authority in respect of municipal property taxes, municipal business taxes or
other taxes, assessments or levies of any nature or kind which may at law be
payable in priority to claims of secured creditors and which are attributable to
or in respect of the carrying on of the Business by the Petitioner.
8.                  THIS COURT ORDERS that until such time as the Petitioner
repudiates a real property lease or crown lease in accordance with paragraph
12(b)(iv) of this Order, the Petitioner may pay all amounts constituting rent or
payable as rent under real property leases (including, for greater certainty,
common area maintenance charges, utilities and realty taxes and any other
amounts payable as rent to the landlord under the lease), based on the terms of
existing lease arrangements or as otherwise may be negotiated by the Petitioner
from time to time, for the period commencing from and including the date of this
Order (“Rent”), plus any crown royalties owing with respect of any leased
properties, but shall not pay any rent in arrears.
9.                  THIS COURT ORDERS that until such time as the Petitioner
repudiates any equipment lease in accordance with paragraph 12(b)(v) of this
Order, and provided that the equipment lease is a true lease and not a financing
lease creating a security interest, the Petitioner may pay all amounts or
payable under such leases based on the terms of existing lease arrangements or
as otherwise may be negotiated by the Petitioner from time to time, for the
period commencing from and including the date of this Order, but shall not pay
any amount with respect to pre-Filing Date arrears.
10.              THIS COURT ORDERS that, except as specifically permitted
herein, the Petitioner is hereby directed, until further Order of this Court:
(a)                to make no payments of principal, interest or otherwise on
account of amounts owing by the Petitioner to any of its creditors as of the
Filing Date except as authorized by this Order;
(b)               to grant no security interests, trust, mortgages, liens,
charges or encumbrances upon or in respect of any of its Property, nor become a
guarantor or surety, nor otherwise become liable in any manner with respect to
any other person or entity except as authorized by this Order; and
(c)                to grant credit only to the customers of its business and
then only for goods and services actually supplied to those customers and on
payment terms ordinarily granted by the Petitioner in the usual course of its
business, and only upon the customer agreeing that there is no right of set-off
in respect of amounts owing for such goods and services against any debt owing
by the Petitioner to such customers as of the Filing Date.
FINANCIAL ARRANGEMENTS
11.              THIS COURT ORDERS that notwithstanding any other provision in
this Order:
(a)                the Petitioner is hereby authorized and empowered to borrow,
repay and reborrow from a lender (the “Lender”) such amounts from time to time
as the Petitioner considers necessary, and the Lender shall be entitled to
revolve its operating loan facility (the “Lender Loan Facility”) and collect
interest, fees and costs on the Lender Loan Facility, subject to such amendments
as are agreed between the Lender and the Petitioner;
(b)               the Lender Loan Facility shall be secured by the same charge
(the “Lender Charge”) as secured the Lender Loan Facility as at the Filing Date;
and
(c)                the Petitioner is authorized to deal with the Lender in
respect of the Lender Loan Facility on such terms as may be negotiated and
agreed upon between the Petitioner and the Lender.
RESTRUCTURING
12.              THIS COURT ORDERS that, subject to the terms of this Order, the
Petitioner shall remain in possession of its Property and Business, provided
that:
(a)                it shall not sell or otherwise dispose of any of its Property
or Business outside of the ordinary course of business except pursuant to this
paragraph or as may be authorized by an Order of the Court; and
(b)               it shall have the right, subject to the consent of the
Monitor, to proceed with an orderly downsizing of the Business and operations,
including without limitation, the right to:
(i)                  permanently or temporarily cease, downsize or shut down any
of its Business or operations, and to dispose of redundant or non-material
assets not exceeding a value of $50,000 in any one transaction or $250,000 in
the aggregate;
(ii)                terminate the employment of such of its employees or
temporarily lay off such of its employees as it deems appropriate on such terms
as may be agreed upon between the Petitioner and such employee, or failing such
agreement, to deal with the consequences thereof in the Plan;
(iii)               terminate such of its supplier arrangements as it deems
appropriate;
(iv)              in accordance with paragraphs 13 and 14 of this Order, vacate,
abandon or quit any leased premises and/or repudiate any real property lease or
crown lease and any ancillary agreements relating to any leased premises, on
such terms as may be agreed upon between the Petitioner and such landlord, or
failing such agreement, to deal with the consequences thereof in the Plan;
(v)                repudiate such leases of equipment as it deems to be
unnecessary for its business, on such terms as may be agreed upon between the
Petitioner and the lessor of such equipment, or failing such agreement, to deal
with the consequences thereof in the Plan;
(vi)              terminate or repudiate such of its arrangements or agreements
of any nature whatsoever as the Petitioner deems appropriate, on such terms as
may be agreed upon between the Petitioner and such counter-parties, or failing
such agreement, to deal with the consequences thereof in the Plan; and
(vii)             pursue all sources of refinancing and offers for material
parts of its Business or Property, in whole or part, subject to prior approval
of this Court being obtained before any material refinancing or any sale, except
as permitted by subparagraph (b)(i) above;
all of the foregoing to permit the Petitioner to proceed with an orderly
restructuring of the Business (the “Restructuring”).
13.              THIS COURT ORDERS that the Petitioner shall provide each of the
relevant landlords with notice of the Petitioner’s intention to remove any
fixtures from any leased premises at least seven (7) days prior to the date of
the intended removal. The relevant landlord shall be entitled to have a
representative present on the leased premises to observe such removal and, if
the landlord disputes the Petitioner’s entitlement to remove any such fixture
under the provisions of the lease, such fixture shall remain on the premises and
shall be dealt with as agreed between any secured creditors who claim a security
interest in the fixtures, such landlord and the Petitioner, or by further Order
of this Court upon application by the Petitioner on at least two (2) clear days’
notice to such landlord and any such secured creditors. If the Petitioner
repudiates the lease governing such leased premises in accordance with paragraph
12(b)(iv) of this Order, it shall not be required to pay Rent under such lease
pending resolution of any such dispute with respect to the fixtures, and the
repudiation of the lease shall be without prejudice to the Petitioner’s claim to
the fixtures in dispute.
14.              THIS COURT ORDERS that if a lease is repudiated by the
Petitioner in accordance with paragraph 12(b)(iv) of this Order, then at the
effective time of the repudiation, the relevant landlord shall be entitled to
take possession of any such leased premises without waiver of or prejudice to
any claims or rights such landlord may have against the Petitioner in respect of
such lease or leased premises and such landlord shall be entitled to notify the
Petitioner of the basis on which it is taking possession and to gain possession
of and re-lease such leased premises to any third party or parties on such terms
as such landlord considers advisable, provided that nothing herein shall relieve
such landlord of its obligation to mitigate any damages claimed in connection
therewith.
15.              THIS COURT ORDERS that, subject to the other provisions of this
Order (including the payment of Rent as herein provided) and any further Order
of this Court, the Petitioner shall be permitted to dispose of any or all of the
Property located (or formerly located) on such leased premises without any
interference of any kind from the landlord (notwithstanding the terms of any
leases) and, for greater certainty, the Petitioner shall have the right to
realize upon the Property in such manner and at such leased premises, as it
deems suitable or desirable for the purpose of maximizing the proceeds and
recovery therefrom.
16.              THIS COURT DECLARES that, pursuant to Section 7(3)(c) of the
Personal Information Protection and Electronics Documents Act, S.C. 2000, c. 5
and Section 18(1)(o) of the Personal Information Protection Act, S.B.C. 2003, c.
63, and any regulations promulgated under authority of either Act, as applicable
(the “Relevant Enactment”), the Petitioner is permitted, in the course of these
proceedings, to disclose personal information of identifiable individuals in its
possession or control to stakeholders, its advisors, prospective investors,
financiers, buyers or strategic partners (collectively, “Third Parties”), but
only to the extent desirable or required to negotiate and complete the
Restructuring or to prepare and implement the Plan or transactions for that
purpose; provided that the Third Parties to whom such personal information is
disclosed enter into confidentiality agreements with the Petitioner binding them
in the same manner and to the same extent with respect to the collection, use
and disclosure of that information as if they were an organization as defined
under the Relevant Enactment, and limiting the use of such information to the
extent desirable or required to negotiate and complete the Restructuring or to
prepare and implement the Plan or transactions for that purpose, and attorning
to the jurisdiction of this Court for the purposes of that agreement. Upon the
completion of the use of personal information for the limited purposes set out
herein, the Third Parties shall return the personal information to the
Petitioner or destroy it. If the Third Parties acquire personal information as
part of the Restructuring or the preparation and implementation of the Plan or
transactions in furtherance thereof, such Third Parties may, subject to this
paragraph and any Relevant Enactment, continue to use the personal information
in a manner which is in all respects identical to the prior use thereof by the
Petitioner,
NO PROCEEDINGS AGAINST THE PETITIONER OR MONITOR
17.              THIS COURT ORDERS that until and including March 23, 2007, or
such later date as this Court may order (the “Stay Period”), no action, suit or
proceeding in any court or tribunal (each, a “Proceeding”) shall be commenced or
continued against or in respect of the Petitioner, or affecting the Business or
the Property, except with the written consent of the Petitioner or with leave of
this Court, and any and all Proceedings currently under way against or in
respect of the Petitioner or affecting the Business or the Property are hereby
stayed and suspended during the Stay Period pending further Order of this Court.
18.              THIS COURT ORDERS that during the Stay Period, no Proceeding
shall be commenced against or in respect of the Monitor, in its capacity as
Monitor, except with the written consent of the Monitor or with leave of this
Court,
NO EXERCISE OF RIGHTS OR REMEDIES
19.              THIS COURT ORDERS that during the Stay Period, all rights and
remedies of any individual, firm, corporation, governmental body or agency, or
any other persons or entities having notice of this Order (all of the foregoing,
collectively being “Persons” and each being a “Person”) against or in respect of
the Petitioner or the Monitor, or affecting the Business or the Property, are
hereby stayed and suspended except with the written consent of the Petitioner
and the Monitor or leave of this Court, provided that nothing in this paragraph
shall (i) empower the Petitioner to carry on any business which the Petitioner
is not lawfully entitled to carry on, (ii) affect the rights and remedies of a
regulatory body with respect to any investigation in respect of the Petitioner,
Property or the Business or Proceeding taken or to be taken by a regulatory body
against the Petitioner or with respect to the Property or Business, except when
it is seeking, directly or indirectly, to enforce any of its rights as a secured
creditor or an unsecured creditor, (iii) prevent the filing of any registration
to preserve or perfect a mortgage, charge or security interest (subject to the
provisions of Section 18.5 of the CCAA relating to the priority of statutory
Crown securities) or (iv) prevent the registration or filing of a lien or claim
for lien or the commencement of a Proceeding to protect lien or other rights
that might otherwise be barred or extinguished by the effluxion of time,
provided that no further step shall be taken in respect of such lien, claim for
lien or Proceeding except for service of the initiating documentation on the
Petitioner.
20.              THIS COURT ORDERS that the rights and remedies hereby stayed
shall include all rights or remedies relating to mortgages, charges, trusts,
security interests, securities, instruments, debentures, notes or bonds issued
by or on behalf of the Petitioner, including the right to appoint or continue
the appointment of a Receiver or Receiver Manager.
NO INTERFERENCE WITH RIGHTS
21.              THIS COURT ORDERS that during the Stay Period, no Person shall
discontinue, fail to honour, alter, interfere with, repudiate, terminate or
cease to perform any right, renewal right, contract, agreement, licence or
permit in favour of or held by the Petitioner, except with the written consent
of the Petitioner and the Monitor or leave of this Court.
CONTINUATION OF SERVICES
22.              THIS COURT ORDERS that during the Stay Period, all Persons
having agreements with the Petitioner or mandates under an enactment for the
supply of goods and/or services, including without limitation all computer
software, communication and other data services, centralized banking services,
payroll services, insurance, transportation, services, utility or other services
to the Business or the Petitioner, are hereby restrained until further Order of
this Court from discontinuing, altering, interfering with, breaching or
terminating any such agreement for the supply of such goods or services as may
be required by the Petitioner, and that the Petitioner shall be entitled to the
continued use of its current premises, telephone numbers, facsimile numbers,
internet addresses and domain names, provided in each case that the normal
prices or charges (excluding amounts outstanding as at the Filing Date) for all
such goods or services received by the Petitioner after the date of this Order
are paid by the Petitioner in accordance with normal payment practices of the
Petitioner or such other arrangements as may be agreed upon by the supplier or
service provider and the Petitioner, or as may be ordered by this Court.
23.              THIS COURT ORDERS that during the Stay Period and subject to
the other provisions of this Order, no creditor of or other person who has dealt
or may deal with the Petitioner shall be under any obligation after the date of
this Order to enter into new or renewed arrangements with the Petitioner except
that:
(a)                any person who has provided policies of insurance or
indemnity at the request of the Petitioner shall be required to continue or to
renew such policies of insurance or indemnities following the date of this Order
provided that the Petitioner makes payment of the premiums (other than premiums
outstanding as at the Filing Date) on the usual commercial terms (as if these
proceedings had not been commenced) and otherwise complies with the provisions
of such policies; and
(b)               any person who has supplied goods and/or services to the
Petitioner essential to the operations of the Petitioner shall be required to
continue or to renew any contracts or agreements or otherwise continue the
arrangement for the provision of such supply or service, provided that the
Petitioner pays the prices or charges under the agreements for such goods or
services (excluding amounts outstanding as at the Filing Date) incurred after
the Filing Date concurrently with such supply, or alternatively when the same
become due in accordance with the payment terms negotiated between the
Petitioner and such person subsequent to the Filing Date, and provided that such
terms shall be the usual or common commercial terms charged by such person to
others for the same or similar supplies and services and, in any event, such
terms to be no more onerous than those which applied to the Petitioner before
these proceedings had been commenced for such supplies and services.
24.              THIS COURT ORDERS that, notwithstanding any provision in this
Order, no creditor of the Petitioner shall be under any obligation after the
making of this Order to advance or re-advance any monies or otherwise extend any
credit to the Petitioner.
25.              The Petitioner may, by written advice from its counsel of
record herein and with the written consent of the Monitor, agree to waive any of
the protections provided to it herein.
PROCEEDINGS AGAINST DIRECTORS AND OFFICERS
26.              THIS COURT ORDERS that during the Stay Period, and except as
permitted by subsection 11.5(2) of the CCAA, no Proceeding may be commenced or
continued against any of the current or future directors and officers of the
Petitioner with respect to any claim against the directors and officers that
arose before the date hereof and that relates to any obligations of the
Petitioner whereby the directors and officers are alleged under any law to be
liable in their capacity as directors and officers for the payment or
performance of such obligations.
DIRECTORS AND OFFICERS INDEMNIFICATION AND CHARGE
27.              THIS COURT ORDERS that the Petitioner is permitted to indemnify
its present and future directors and officers and each of them from all claims,
costs, charges and expenses relating to the failure of the Petitioner, after the
date hereof, to make payments of such obligations which they sustain or incur by
reason of or in relation to their respective capacities as directors and
officers of the Petitioner (and irrespective of whether such obligations of the
Petitioner arose before or after the Filing Date), provided that such indemnity
shall apply only to the extent that the directors and officers have acted
honestly and in good faith with a view to the best interests of the Petitioner,
have not committed wilful misconduct or gross negligence, have not breached
their related fiduciary duties, and have not authorized actions or conduct
inconsistent with the terms of this Order or any other order subsequently
pronounced in these proceedings.
28.              THIS COURT ORDERS that the directors and officers of the
Petitioner shall be entitled to the benefit of and are hereby granted a charge
(the “Directors’ Charge”) on the Property, which charge shall not exceed an
aggregate amount of $25,000, as security for the indemnity provided in
paragraph  27 of this Order, The Directors’ Charge shall have the priority set
out in paragraphs 39 and 41 herein.
29.              THIS COURT ORDERS that, notwithstanding any language in any
applicable insurance policy to the contrary, (a) no insurer shall be entitled to
be subrogated to or claim the benefit of the Directors’ Charge, and (b) the
Petitioner’s directors and officers shall only be entitled to the benefit of the
Directors’ Charge to the extent that they do not have coverage under any
directors’ and officers’ insurance policy, or to the extent that such coverage
is insufficient to pay amounts indemnified in accordance with paragraph 27 of
this Order. The Petitioner shall not allow such directors and officers
insurance, if any, to lapse, or reduce coverage under or fail to renew such
insurance, save with the consent of the Monitor.
APPOINTMENT OF MONITOR
30.              THIS COURT ORDERS that Deloitte & Touche Inc. is hereby
appointed pursuant to the CCAA as the monitor (the “Monitor”), an officer of
this Court, to monitor the Property and the Petitioner’s conduct of the Business
with the powers and obligations set out in the CCAA or set forth herein, and
that the Petitioner and its shareholders, officers, directors, and Assistants
shall cooperate fully with the Monitor in the exercise of its powers and rights
and discharge of its obligations.
31.              THIS COURT ORDERS that the Monitor, in addition to its rights
and obligations specifically set out in the CCAA, is hereby directed and
empowered to:
(a)                monitor the Petitioner’s receipts and disbursements;
(b)               report to this Court and the creditors at such times and
intervals as the Monitor may deem appropriate with respect to matters relating
to the Property, the Business, the Restructuring and such other matters as may
be relevant to the proceedings herein;
(c)                advise the Petitioner as to the preparation of the
Petitioner’s cash flow statements and reporting and such financial and other
information as required by the Lender;
(d)               advise the Petitioner as to the development of any Plan
authorized to be presented to the creditors, and any amendments to the Plan;
(e)                have full and complete access to the Property, books, records
and management, employees and advisors of the Petitioner, to the extent required
to perform its duties arising under this Order;
(f)                 be at liberty to engage independent legal counsel or such
other persons as the Monitor deems necessary or advisable respecting the
exercise of its powers and performance of its obligations under this Order;
(g)                perform such other duties as are required by this Order or by
this Court from time to time;
(h)                take all reasonable steps to ensure that the Petitioner makes
payment of all required amounts from its bank accounts or otherwise in the
manner directed in this Order; and
(i)                  provide assistance to the Petitioner with respect to the
Restructuring and the downsizing.
32.              THIS COURT ORDERS that the Monitor shall not take possession of
the Property and shall take no part whatsoever in the management or supervision
of the management of the Business and shall not, by fulfilling its obligations
hereunder, or by inadvertence in relation to the due exercise of powers or
performance of duties under this Order, be deemed to have taken or maintained
possession or control of the Business or Property, or any part thereof, and
nothing in this Order shall be construed as resulting in the Monitor being an
employer or a successor employer, within the meaning of any statute, regulation
or rule of law or equity, for any purpose whatsoever.
33.              THIS COURT ORDERS that the Monitor shall provide the Lender and
any other creditor of the Petitioner with information provided by the Petitioner
in response to reasonable requests for information made in writing by the Lender
or such creditor addressed to the Monitor. The Monitor shall not have any
responsibility or liability with respect to the information provided by it
pursuant to this paragraph. In the case of information that the Monitor has been
advised by the Petitioner is confidential, the Monitor shall not provide such
information to the Lender or the creditors unless otherwise directed by this
Court or on such terms as the Monitor and the Petitioner may agree.
34.              THIS COURT ORDERS that, in addition to the rights and
protections specifically afforded to the Monitor under the CCAA or which the
Monitor possesses as an officer of this Court, the Monitor shall incur no
liability or obligation as a result of its appointment or the carrying out of
the provisions of this Order, save and except for any gross negligence or wilful
misconduct on its part. Nothing in this Order shall derogate from the rights and
protections given to the Monitor by any applicable legislation.
35.              THIS COURT ORDERS that the Monitor need not file security with
this Court for the due and proper exercise and performance of its powers and
duties as Monitor.
36.              THIS COURT ORDERS that the Monitor shall be at liberty to post
any report relating to the subject matter of this proceeding on the Monitor’s
web site at www.deloittes.com/ca/quest in lieu of mailing such reports to
creditors of the Petitioner or to any other interested parties.
ADMINISTRATION CHARGE
37.              THIS COURT ORDERS that the Monitor, counsel to the Monitor, if
any, and counsel to the Petitioner shall be paid their reasonable fees and
disbursements, in each case at their standard rates and charges, by the
Petitioner as part of the cost of these proceedings. The Petitioner is hereby
authorized and directed to pay the accounts of the Monitor, counsel to the
Monitor and counsel to the Petitioner on a periodic basis and, in addition, the
Petitioner is hereby authorized to pay to the Monitor, counsel to the Monitor,
and counsel to the Petitioner, retainers in the amount[s] of $25,000
[respectively] to be held by them as security for payment of their respective
fees and disbursements outstanding from time to time.
38.              THIS COURT ORDERS that the Monitor and its legal counsel shall
pass their accounts from time to time, and for this purpose the accounts of the
Monitor and its legal counsel are hereby referred to a judge of the British
Columbia Supreme Court and may be heard on a summary basis.
39.              THIS COURT ORDERS that the Monitor, counsel to the Monitor, if
any, and counsel to the Petitioner shall be entitled to the benefits of, and are
hereby granted, a charge (the “Administration Charge”) on the Property, which
charge shall not exceed an aggregate amount of $200,000 as security for payment
of their respective fees and disbursements incurred at the standard rates and
charges of the Monitor and such counsel, both before and after the making of
this Order in respect of these proceedings. The Administration Charge shall have
the priority set out in paragraphs 40 and 42 hereof.
VALIDITY AND PRIORITY OF CHARGES CREATED BY THIS ORDER
40.              THIS COURT ORDERS that the priorities of the Administration
Charge and the Directors’ Charge, as between them, shall be as follows:
First — Administration Charge (to the maximum amount of $200,000);

Second — Directors’ Charge (to the maximum amount of $25,000).
41.              THIS COURT ORDERS that the filing, recording, registration or
perfection of the Administration Charge and the Directors’ Charge (collectively,
the “Charges”) shall not be required, and the Charges shall, notwithstanding any
lack of filing, recording, registering or perfection, be valid and enforceable
for all purposes, including as against any right, title or interest filed,
recorded, registered or perfected before or after the Charges come into
existence.
42.              THIS COURT ORDERS that each of the Administration Charge and
the Directors’ Charge (as constituted and defined herein) shall constitute a
charge on the Property and such Charges shall rank in priority to all other
security interests, trusts, liens, mortgages, charges and encumbrances,
statutory or otherwise (collectively, “Encumbrances”), in favour of any Person.
43.              THIS COURT ORDERS that except as otherwise expressly provided
herein, or as may be approved by this Court, the Petitioner shall not grant any
Encumbrances over any Property that rank in priority to, or pari passu with the
Charges, unless the Petitioner obtains the prior written consent of the Monitor
and the beneficiaries of the Charges (collectively, the “Chargees”).
44.              THIS COURT ORDERS that the Charges shall not be rendered
invalid or unenforceable and the rights and remedies of the Chargees shall not
otherwise be limited or impaired in any way by (a) the pendency of these
proceedings and the declarations of insolvency made herein; (b) any
application(s) for bankruptcy order(s) issued pursuant to Bankruptcy and
Insolvency Act (“BIA”), or any bankruptcy order made pursuant to such
applications; (c) the filing of any assignments for the general benefit of
creditors made pursuant to the BIA; or (d) any negative covenants, prohibitions
or other similar provisions or lack of consent with respect to borrowings,
incurring debt or the creation of Encumbrances, contained in any existing loan
document, lease, mortgage, security agreement, debenture, sublease, offer to
lease or other agreement (collectively, an “Agreement”) which binds the
Petitioner; and notwithstanding any provision to the contrary in any Agreement:
(a)                neither the creation of the Charges nor the execution,
delivery, perfection, registration or performance of any documents relating
thereto shall create or be deemed to constitute a breach by the Petitioner of
any Agreement to which it is a party; and
(b)               none of the Chargees shall have any liability to any Person
whatsoever as a result of any breach of any Agreement caused by or resulting
from the creation of the Charges.
SERVICE AND NOTICE
45.              THIS COURT ORDERS that the Petitioner be at liberty to serve
this Order, the Petition, the Notice of Hearing of Petition, the Affidavit #1 of
Phillip C. Scott, Affidavit #1 of Kimberley Robertson and any other pleadings in
this proceeding on any creditor or shareholder of the Petitioner, or any other
interested party, and in particular has leave to serve interested parties
outside of British Columbia pursuant to Rule 13 of the Rules of Court, other
than employees and creditors to which the Petitioner owes less than $250.00:
(a)                by delivering a copy of same to the last address known to the
Petitioner, if any, communicated by such creditor, shareholder or party to the
Petitioner; and
(b)               by causing an advertisement to be placed in one edition of
each of the Vancouver Sun and the Calgary Herald describing these proceedings;
and
(c)                by posting a copy of the pleadings on the Monitor’s website.
The Monitor is relieved of its obligation under Section 11(5) of the CCAA to
provide similar notice, other than to supervise this process.
46.              THIS COURT ORDERS that counsel of record who provide an email
address in an Appearance filed in these proceedings shall be deemed to have
consented to delivery of documents by any party by email unless objection is
made before or at the time of the hearing of the Petition.
47.              THIS COURT ORDERS that the Petitioner and the Monitor be at
liberty to serve the documents referred to in paragraph 45 of this Order, any
other materials and orders in these proceedings, any notices or other
correspondence, by forwarding true copies thereof by prepaid ordinary mail,
courier, personal delivery or fax transmission to the Petitioner’s creditors at
their respective addresses as last shown on the records of the Petitioner, and
any such service or notice by courier, personal delivery or fax transmission
shall be deemed to be received on the next business day following the date of
forwarding thereof, or if sent by ordinary mail, on the third business day after
mailing.
48.              THIS COURT ORDERS that notwithstanding paragraphs 45 and 47 of
this Order, service of the Petition, the Notice of Hearing, the Affidavit #1 of
Phillip C. Scott, Affidavit #1 of Kimberley Robertson, this Order and any other
pleadings in this proceeding, shall be made on the federal and British Columbia
Crowns in accordance with the Crown Liability and Proceedings Act, R.S.C. 1985,
c. C-5O, and regulations thereto, in respect of the federal Crown, and the Crown
Proceeding Act, R.S.B.C. 1996, c. 89, in respect of the British Columbia Crown.
GENERAL
49.              THIS COURT ORDERS that the Petitioner or the Monitor may from
time to time apply to this Court for advice and directions in the discharge of
their respective powers, duties and obligations hereunder.
50.              THIS COURT ORDERS that nothing in this Order shall prevent the
Monitor from acting as an interim receiver, a receiver, a receiver and manager,
or a trustee in bankruptcy of the Petitioner, the Business or the Property.
51.              THIS COURT ORDERS that this Order and any other orders in these
proceedings shall have full force and effect in all provinces and territories of
Canada and shall be binding on all creditors of the Petitioner(s), wherever
situate. This Court seeks and requests the aid and recognition of other Canadian
and foreign Courts and administrative bodies including any Court or
administrative tribunal of any Federal or State Court or administrative body in
the United States of America, to act in aid of and to be complementary to this
Court in carrying out the terms of this Order where required.
52.              THIS COURT ORDERS that each of the Petitioner and the Monitor
be at liberty and is hereby authorized and empowered to apply to any court,
tribunal, regulatory or administrative body, wherever located, for the
recognition of this Order and for assistance in carrying out the terms of this
Order. In particular, the Monitor shall be authorized as a foreign
representative of the Petitioner to apply to the United States Bankruptcy Court
for relief pursuant to Chapter 15 of the United States Bankruptcy Code, 11
U.S.C. §§ 101-1330, as amended, if required.
53.              THIS COURT FURTHER ORDERS that the Petitioner may (subject to
the provisions of the CCAA and the BIA) at any time file a voluntary assignment
in bankruptcy or a proposal pursuant to the commercial reorganization provisions
of the BIA if and when the Petitioner determines that such a filing is
appropriate.
54.              THIS COURT FURTHER ORDERS that the Petitioner is hereby at
liberty to apply for such further interim or interlocutory relief as to it may
be advisable within the time for the filing of an Appearance by the creditors of
the Petitioner in this proceeding.
55.              THIS COURT FURTHER ORDERS that any interested Person or
creditor of the Petitioner may file an Appearance in this proceeding and the
time limited for filing such an Appearance for such person or creditor of the
Petitioner outside of British Columbia shall be 14 days from the date of service
upon such Person or creditor.
56.              THIS COURT FURTHER ORDERS that liberty is reserved to any
interested person or party to apply to this Court on two (2) clear days’ notice
to the Petitioner and such persons who have filed Appearances for such further
Order of this Court or for variation of this Order or otherwise as may be
advised.
57.              THIS COURT FURTHER ORDERS that short leave is hereby granted to
allow the hearing of an application on two (2) clear days’ notice after delivery
of the Notice of Motion, affidavits in support and Notice of Hearing, subject to
the Court in its discretion further abridging or extending the time for service.
Outlines, Responses and Chambers Records shall not be required to be exchanged
by counsel or filed in this proceeding.
58.              THIS COURT FURTHER ORDERS that endorsement of this Order by
counsel appearing on this application is hereby dispensed with.
59.              THIS COURT ORDERS that this Order and all of its provisions are
effective as of 12:01 a.m. local Vancouver time, the date of this Order.
 
 
BY THE COURT
 
 
 
 
 
DISTRICT REGISTRAR

 
 
APPROVED AS TO FORM:
 
Counsel for the Petitioner


 